DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 11/2/18 were considered.

Information Disclosure Statement
	The IDS’s submitted on 11/2/18, 8/23/19, 10/13/20, and 11/16/20 were considered.

Specification
The disclosure is objected to because of the following informalities: The disclosure as a whole, including the abstract and originally filed claims, is objected to because the scanned copy provided to the Office has a gray tint over the text, which may or may not interfere with official publications of the text. 
Appropriate correction is required.

The abstract of the disclosure is objected to because the title should be deleted from the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "recently" in claims 8, 12, and 19 is a relative term which renders the claim indefinite.  The term "recently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is unclear how “recently” a registered domain name or URI must be registered to be considered “recently registered”.
Claims 13-15 are rejected due to dependency on claim 12.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-11, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/mental process without significantly more. 
Claims 1-2 and 5-11 essentially recite a mental process wherein a user looks at a URI and determines whether at least two of the characters/graphemems of the URI being examined by a person are from a different keyboard map set.  If it is, the user 
Claims 17-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims merely are directed to a non-transitory machine-readable storage medium encoded with instructions which carries out the method of which as discussed above is a mental process.  However, carrying out methods via computer instructions on a generic medium is well-known and conventional in the computer art and does not add significantly more to achieve an inventive concept which overcomes the rejection as being directed towards an abstract idea/mental process.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sukhomlinov et al (US 2019/0044967).

Claims 1 and 17:
	Sukhomlinov discloses:
obtaining a URI, the URI containing machine-encoded graphemes from a superset of such graphemes, wherein the superset includes multiple keyboard map sets, wherein each keyboard map set includes a group of graphemes mapped to a keyboard (paragraphs 29, 31, and 44-45; In the example discussed in paragraph 29, URI google.com is obtained by a user from a phishing attacker and the “g” is from a different keyboard map than the user’s local keyboard map.  Note in paragraphs 44-45, the user can have multiple locales, each having their own keyboard map for each language and each keyboard map have their own group of graphemes);
determining that at least two of the machine-encoded graphemes of the obtained URI are derived from differing keyboard map sets (paragraphs 29, 31, and 44-45);
flagging the obtained URI as a potentially deceptive URI of a homograph attack (paragraphs 29, 31, and 44-45; Malicious string identified).

Claim 2:
Highlight malicious URI characters).

Claim 5:
	Sukhomlinov further discloses wherein the determining includes:
finding differences between pairs of machine-encoded graphemes in the obtained URI (paragraphs 29, 31, and 44-45);
identifying a difference greater than a map-set threshold that indicates that at least a pair of the machine-encoded graphemes is from differing keyboard map sets of the grapheme superset (paragraphs 21, 29, and 44-45; Differences detected, so a threshold value was exceeded).

Claim 6:
	Sukhomlinov further discloses wherein the determining includes:
finding differences between pairs of machine-encoded graphemes in the obtained URI (paragraphs 29, 31, and 44-45);
identifying a difference greater than a multi-map-set threshold that indicates that at least a pair of the machine-encoded graphemes is from differing keyboard map sets of the grapheme superset by a distance of two or more keyboard map sets (paragraphs 44-45; Detect if URI contain graphemes that aren’t in the French or English keyboard map sets).

Claim 7:
	Sukhomlinov further discloses obtaining a listing of registered URIs; providing the obtained URI from the listing (paragraph 27).

Claims 8 and 19:
	Sukhomlinov further discloses obtaining a listing of recently registered domain names of IDN (Internationalized Domain Name) registry; providing the obtained URI from the listing (paragraph 27).

Claim 9:
	Sukhomlinov further discloses wherein the flagging includes collecting flagged URIs in a collection of potentially deceptive URIs (paragraphs 27 and 30).

Claim 10:
	Sukhomlinov further discloses wherein at least one of the machine-encoded graphemes of the obtained URI is not contained in any of the multiple keyboard map sets (paragraphs 44-45).

Claims 11 and 20:
	Sukhomlinov further discloses wherein the graphemes of the superset are selected from a group consisting of characters, text, symbols, emojis, alphabetic letters, numerical digits, typographic ligatures, Chinese characters, English and French keyboard map).

Claim 18:
	Sukhomlinov further discloses wherein the determining is accomplished, at least in part, by resolving that at least two of the machine-encoded graphemes of the obtained URI are derived from differing keyboard map sets of the grapheme superset (paragraphs 29 and 44; Detect no match to local keyboard maps of user).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukhomlinov et al (US 2019/0044967) in view of Golovanov (US 2013/0086636).

Claim 3:
	Sukhomlinov does not disclose, but Golovanov discloses blocking a request to access resources at the flagged URI (paragraph 74).  Note that Sukhomlinov discloses that a user could click a URL by habit, even if it is problematic (paragraph 30).  Before 
Claim 4:
	Sukhomlinov further discloses receiving a request to access resources at the flagged URI (paragraph 30; User click link).  Sukhomlinov does not disclose, but Golovanov discloses denying the request to access resources at the flagged URI (paragraph 74).  Note that Sukhomlinov discloses that a user could click a URL by habit, even if it is problematic (paragraph 30).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sukhomlinov’s invention using Golovanov’s teachings.  One skilled would have been motivated to do so to prevent damage to a user’s computer system if a user was to click a URI/URL by habit that they shouldn’t have clicked.


Claims 12 and 16:
	Sukhomlinov discloses:
obtaining a listing of recently registered URIs of registry of such URIs (paragraphs 27);
obtaining a URI from the listing, the URI containing machine-encoded graphemes from a superset of such graphemes, wherein the superset includes multiple keyboard In the example discussed in paragraph 29, URI google.com is obtained by a user from a phishing attacker and the “g” is from a different keyboard map than the user’s local keyboard map.  Note in paragraphs 44-45, the user can have multiple locales, each having their own keyboard map for each language and each keyboard map have their own group of graphemes);
determining that at least two of the machine-encoded graphemes of the obtained URI are derived from differing keyboard map sets (paragraphs 29, 31, and 44-45);
adding the obtained URI to a collection of potentially deceptive URIs of a homograph attack (paragraph 27; Add to blacklist);

Sukhomlinov does not disclose, but Golovanov discloses blocking a request to access resources at any of the URIs in the collection of potentially deceptive URIs (paragraph 74).  Note that Sukhomlinov discloses that a user could click a URL by habit, even if it is problematic (paragraph 30).  Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sukhomlinov’s invention using Golovanov’s teachings.  One skilled would have been motivated to do so to prevent damage to a user’s computer system if a user was to click a URI/URL by habit that they shouldn’t have clicked.

Claim 13:


Claim 14:
	The rejection of claim 5 applies, mutatis mutandis, to claim 14.

Claim 15:
	Sukhomlinov further discloses wherein the URI registry includes an IDN (Internationalized Domain Name) registry, and the URI is an Internet domain (paragraphs 27 and 100).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PONNOREAY PICH/Primary Examiner, Art Unit 2495